DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“receiving, by a social media application on a device associated with a first user account and via a user interface, a first user input to create an item of ephemeral content, the item of ephemeral content: 
being independent of an image or a video supplied from storage of the device or from a camera of the device, and comprising content supplied by a social networking system to the social media application; 
receiving, by the social media application on the device, a second user input to generate a customization of the item of ephemeral content; 
receiving, by the social media application on the device, an indication to share the item of ephemeral content with a second user account, the item of ephemeral content including: 

outputting the item of ephemeral content independent of the image or the video to the social networking system to be shared with the second user account.” 
Al Majid et al. (US 2018/0164986 A1) teaches the popularity of electronic messaging, particularly instant messaging, continues to grow. Users increasingly share media content items such as electronic images and videos with each other, reflecting a global demand to communicate more visually. Similarly, users increasingly seek to customize the media content items they share with others, providing challenges to social networking systems seeking to enable users to generate and edit custom media content. Embodiments of the present disclosure address these and other issues
The Examiner agrees with the Applicant’s arguments that cited art does not teach or suggest the features in amended claim 1 that consist of customizing image or video being independent of storage of on a device or camera, therefore the 35 U.S.C. 102 & 103 Rejection(s) are withdrawn. 
Claim(s) 2-12 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 
	Independent Claim(s) 21 & 25 are similar in to Claim 1 and are allowed based on the same reasoning as mentioned above.  
	Claim(s) 23-24 & 26-28 are allowed based on the same reasoning as Independent Claims 21 & 25. 

Lastly, as evidenced by the prosecution history (see 04/19/2021 Examiner Interview Summary, 04/26/2021 Applicant Arguments/Remarks, 02/25/2020 Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 1-12, 21-28 were deemed persuasive and the 35 U.S.C 102 & 103 Rejection of the above-mentioned claims are hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-12 & 21-28 is/are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen et al. 							(US 2018/0133587 A1)
The present disclosure improve the functionality of electronic messaging and imaging software and systems by generating and displaying media overlays with avatars of different users. For example, media overlays can be generated by the system and displayed in conjunction with media content (e.g., images and/or video) generated by an image-capturing device (e.g., a digital camera).
Baldwin et al. 						(US 2018/0025219 A1)
A system according to various exemplary embodiments includes a processor and a user interface coupled to the processor, the user interface comprising an input device and a display screen.
Rosenthal et al. 						(US 9,721,394 B2)
Augmented reality technology provides virtual multi-media content overlays including computer visual and audio contents placed on top of a camera photo or video captured scenery of the physical world. With the augmented reality technology, a user sees virtual digital labels overlaying a captured scene of real world objects via a digital camera. Such virtual digital labels provide the user additional information related to the real world objects. In this way, the user's vision and perception of the real world objects is enhanced and augmented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457